EMPLOYMENT AGREEMENT

THIS AGREEMENT is entered into as of July 27, 2006 (the “Effective Date”), by
and between      (the “Executive”) and The St. Joe Company, a Florida
corporation (the “Company”).

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
it is in the best interests of the Company and its shareholders to assure that
the Company will have the continued service and dedication of the Executive; and

WHEREAS, the Board believes it is imperative to diminish the inevitable
distraction of the Executive by virtue of the personal uncertainties and risks
created by concerns that his/her employment may be terminated without Cause or
by a pending or threatened Change in Control and to encourage the Executive’s
full attention and dedication to the Company currently and in the event of any
threatened or pending Change in Control; and

WHEREAS, the Company has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Company’s executive management, including the Executive, to their assigned
duties with the Company, without distraction in the face of potentially
disruptive circumstances arising from the possibility of a Change in Control;

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged, the Company and the Executive hereby
agree as follows:



1.   Definitions

“Affiliate” means, with respect to any Person, any other Person controlling,
controlled by, or under direct or indirect common control with such Person. For
the purposes of this definition “control”, when used with respect to any
specified Person, shall mean the power to direct the management and policies of
such Person, directly or indirectly, whether through ownership of voting
securities, by contract or otherwise; and the terms “controlling” and
“controlled by” shall have the meanings correlative to the foregoing.

“Annual Bonus” has the meaning given such term in Section 4.2.

“Bonus Amount” means the targeted Annual Bonus for the Fiscal Period pursuant to
the Bonus Plan.

“Cause” means, when used with respect to the termination of the employment of
the Executive by the Company, termination due to (a) the Executive’s continued
failure to substantially perform the Executive’s employment duties (other than
any such failure resulting from the Executive’s incapacity due to physical or
mental illness) which are demonstrably willful and deliberate on the Executive’s
part and which are not remedied in a reasonable period of time after receipt of
written notice from the Company; or (b) the willful engaging by the Executive in
illegal conduct or gross misconduct that is materially and demonstrably
injurious to the Company. No act or failure to act on the part of the Executive
shall be considered “willful” if done, or omitted to be done, by the Executive
in good faith or with reasonable belief that the Executive’s action or omission
was in the best interests of the Company.

“Change of Control” means the occurrence of any of the following events:

(a) The acquisition (whether by tender offer, exchange offer or other business
combination or by the purchase of shares or other securities (including from the
Company), and whether in a single transaction or multiple transactions), by any
Person or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 50% or more of either the Company’s then outstanding Common Stock or the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Company Voting
Securities”); provided, however, that any acquisition by (i) the Company or its
subsidiaries or (ii) any employee benefit plan (or related trust) of the Company
or its subsidiaries or (iii) any corporation with respect to which, following
such acquisition, more than 50% of, respectively, such corporation’s then
outstanding common stock and the voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the Persons who were the beneficial owners of either the
Company’s outstanding Common Stock or the Company Voting Securities immediately
prior to such acquisition in substantially the same proportion as their
ownership, immediately prior to such acquisition, of the Company’s outstanding
Common Stock or the Company Voting Securities, as the case may be, shall not
constitute a Change of Control; or

(b) Individuals who, as of July 1, 2006, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided that any individual becoming a director subsequent to July 1, 2006 who
is elected by the Company’s shareholders or was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office is in connection with an actual or threatened election contest relating
to the election of the directors of the Board (as such terms are used in
Rule 14a-11 of Regulation 14A promulgated under the Exchange Act); or

(c) The Company consummates (x) a reorganization, merger, consolidation or other
business combination, in each case with respect to which all or substantially
all of the Persons who were the respective beneficial owners of the Company’s
then outstanding Common Stock and the Company Voting Securities immediately
prior to such reorganization, merger, consolidation or business combination do
not, following such reorganization, merger, consolidation or business
combination, beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding common stock and the combined voting power of
the then outstanding voting securities entitled to vote generally in the
election of directors, as the case may be, of the corporation resulting from
such reorganization, merger, consolidation or business combination, or (y) a
complete liquidation or dissolution of the Company, or (z) the sale or other
disposition of all or substantially all of the assets of the Company in one
transaction or series of related transactions.

(d) Anything in this Agreement to the contrary notwithstanding, if an event that
would, but for this paragraph, constitute a Change of Control results from or
arises out of a purchase or other acquisition of the Company, directly or
indirectly, by a Person in which the Executive has a direct or indirect equity
interest, such event shall not constitute a Change of Control; provided,
however, that the limitation contained in this sentence shall not apply to any
direct or indirect equity interest in a Person (1) which equity interest is part
of a class of equity interests which are publicly traded on any national
securities exchange or other market system, (2) received by the Executive,
without the Executive’s explicit concurrence or consent, as a result of a
purchase or other acquisition of the Company by such corporation or other
entity, or (3) received by the Executive, without the Executive’s explicit
concurrence or consent, in connection with a purchase or other acquisition of
the Company by such Person in respect of any stock options or performance awards
granted to the Executive by the Company.

“Change of Control Period” means the two year period following a Change of
Control; provided that for purposes of this Agreement there can be no more than
one Change of Control Period.

“Code” means the Internal Revenue Code of 1986, as amended.

“Date of Termination” means the date of the Executive’s death, the Disability
Effective Date, or the date on which the termination of the Executive’s
employment by the Company for Cause or without Cause or by the Executive for
Good Reason or without Good Reason is effective, as the case may be.

“Disability” means that the Executive has been unable, for the period specified
in the Company’s disability plan for senior executives, but not less than a
period of 180 consecutive business days, to perform the Executive’s duties under
this Agreement, as a result of physical or mental illness or injury.

“Disability Effective Date” has the meaning given such term in Section 5.1.

“Employment Period” means the period commencing on the date hereof and ending on
the first anniversary of such date; provided, however, that commencing on the
date that is six months after the date hereof and on each annual anniversary of
such date (such date and each annual anniversary thereof is hereinafter referred
to as the “Renewal Date”), the Employment Period shall be automatically extended
without any action required of either party to this Agreement so as to terminate
one year from such Renewal Date, unless at least 30 days prior to the applicable
Renewal Date, either party gives written notice to the other that it wishes not
to extend the Employment Period (the “Non-Renewal Notice”) in which event the
Employment Period will expire one year from the date of the Non-Renewal Notice.
The expiration of the Employment Period resulting from the delivery of a
Non-Renewal Notice will not be deemed a termination of the Executive’s
employment without Cause. Notwithstanding the foregoing, unless the Employment
Period has already terminated, the Employment Period shall be automatically
extended upon a Change of Control so as to terminate 18 months from the date of
the Change of Control.

“Fiscal Period” shall mean either (i) a full calendar year or (ii) the period
from January 1 through the Date of Termination, the date of a Change of Control
or other applicable measurement date that is less than a calendar year.

“Good Reason” means the Executive’s termination of the Executive’s employment
for any one or more of the following reasons without the Executive’s express
written consent: (a) a significant diminution in the Executive’s position,
authority, comparable duties or responsibilities, excluding for these purposes
(i) an isolated, insubstantial or inadvertent action not taken in bad faith that
is remedied by the Company promptly after receipt of notice thereof given by the
Executive, (ii) a change in the person to whom (but not the position to which)
the Executive reports, or (iii) the Executive ceasing to be an executive officer
subject to Section 16(b) of the Exchange Act; (b) any failure by the Company to
comply with any of the provisions of Section 4 of this Agreement (including
during a Change of Control Period only (i) adopting a bonus plan that does not
have substantially similar terms and payments for comparable performance, and
(ii) providing Welfare Benefit Plans, Vacation and Fringe Benefits and
Perquisites that are in the aggregate less favorable to the Executive than those
in effect 90 days before the Change of Control) other than an isolated,
insubstantial or inadvertent failure not occurring in bad faith that is remedied
by the Company promptly after receipt of notice thereof given by the Executive;
(c) the Company’s requiring the Executive to be based at any office or location
more than 50 miles from the location where the Executive was employed on the
date hereof and in no event shall the Executive be required to travel outside
such location more often than 150 days in any calendar year; (d) any purported
termination by the Company of the Executive’s employment otherwise than as
expressly permitted by this Agreement; or (e) any failure by the Company to
comply with and satisfy Section 9.3 of this Agreement.

“Notice of Termination” shall mean a Notice of Termination for Cause under
Section 5.2, Notice of Termination without Good Reason under Section 5.3, or a
Notice of Termination for Good Reason under Section 5.4.

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association
or joint venture.

2. Term of Employment

Subject to the terms and provisions set forth in this Agreement, the Company
shall continue to employ the Executive, and the Executive agrees to remain in
the employ of the Company, for the Employment Period, unless either party
terminates the Executive’s employment pursuant to the terms of this Agreement.

3. Position and Duties

3.1 Positions and Duties. During the Employment Period, the Executive shall be
employed and shall serve as a senior corporate officer with such duties and
responsibilities as are customarily assigned to an officer with the title(s)
held by Executive as set forth on the signature page hereof.

3.2 Best Efforts. During the Employment Period, and excluding any periods of
vacation and sick leave to which the Executive is entitled, the Executive shall
devote substantially all his/her attention and time during normal business hours
to the business and affairs of the Company and, to the extent necessary to
discharge the responsibilities assigned to the Executive under this Agreement,
use the Executive’s reasonable best efforts to carry out such responsibilities
faithfully and efficiently. It shall not be considered a violation of the
foregoing for the Executive to (A) serve on up to two corporate, civic or
charitable boards or committees, (B) deliver lectures, fulfill speaking
engagements or teach at educational institutions, and (C) manage personal
investments, so long as such activities do not significantly interfere with the
performance of the Executive’s responsibilities as an Executive of the Company
in accordance with this Agreement.

4. Compensation and Other Benefits

The Executive’s compensation during the Employment Period shall be determined by
the Board upon recommendation of the committee of the Board having
responsibility for approving the compensation of senior executives, subject to
the provisions below:

4.1 Base Salary. During the Employment Period, the Executive shall receive an
annual base salary (“Base Salary”) not less than the Executive’s base salary in
effect on the date hereof. The Base Salary shall be payable in accordance with
the Company’s regular payroll practices for its senior executives, as in effect
from time to time. During the Employment Period, the Executive’s Base Salary
will be reviewed at least annually by the Compensation Committee of the Board
(the “Committee”), and the Committee may, in its sole discretion, increase the
Base Salary. Any increase in the Base Salary shall not limit or reduce any other
obligation of the Company under this Agreement. The term “Base Salary” shall
thereafter refer to the Base Salary as so increased.

4.2 Annual Bonus. With respect to each year during the Employment Period, the
Executive shall be designated as a participant in the Company’s Annual Incentive
Plan or any similar bonus plan for senior executives (the “Bonus Plan”), which
provides for bonus payments to the Executive, and subject to meeting the
criteria of the Bonus Plan established by the Board in its discretion, shall
receive the bonus award provided for therein (the “Annual Bonus”). Each such
Annual Bonus shall be paid not later than the 15th day of the third month of the
year following the Fiscal Period for which the Annual Bonus is awarded, unless
the Executive shall elect to defer the receipt of such Annual Bonus.

4.3 Incentive, Retirement, and Savings Plans. During the Employment Period, the
Executive shall participate in all incentive, pension, retirement, supplemental
retirement, savings, stock option, restricted stock and other stock grant and
equity compensation plans, as well as all other employee benefit plans and
programs, which are made available from time to time by the Company for the
benefit of similarly situated senior executives of the Company.

4.4 Welfare Benefit Plans. During the Employment Period, the Executive and
his/her spouse and other eligible dependents shall participate in, and be
covered by, all of the health and other welfare benefit plans, practices,
policies and programs that are made available from time to time by the Company
for the benefit of senior executives and/or other Executives of the Company
(collectively the “Welfare Benefit Plans”).

4.5 Expense Reimbursement. During the Employment Period, the Executive shall be
entitled to receive prompt reimbursement for all reasonable expenses, including
reasonable business travel expenses, incurred by the Executive in performing the
Executive’s duties and responsibilities under this Agreement in accordance with
the policies, programs, procedures and practices of the Company as in effect at
the time the expense was incurred, as the same may be changed from time to time.

4.6 Vacation and Fringe Benefits. During the Employment Period, the Executive
shall be entitled to vacation days each Fiscal Period at such times which do not
materially interfere with the performance of the Executive’s duties and
responsibilities under this Agreement in accordance with the vacation policy of
the Company. In addition, during the Employment Period, the Executive shall be
eligible to benefit from such fringe benefits, in accordance with the policies,
programs, procedures and practices of the Company, as may be in effect and
provided from time to time to senior executives and/or other Executives of the
Company (collectively the “Vacation and Fringe Benefits”).

4.7 Perquisites. During the Employment Period the Company will also (a) pay for
the Executive to have an annual physical examination, (b) [for Executive
Officers] pay up to $10,000 per year for financial planning expenses, all of the
above in accordance with the Company’s current policy (collectively the
“Perquisites”).

5. Termination of Employment

5.1 Death or Disability. The Executive’s employment, and the Employment Period,
shall terminate automatically upon the Executive’s death. The Company shall be
entitled to terminate the Executive’s employment because of the Executive’s
Disability during the Employment Period. A termination of the Executive’s
employment by the Company for Disability shall be communicated to the Executive
by written notice, and shall be effective on the 30th day after receipt of such
notice by the Executive (“Disability Effective Date”) at which time the
Employment Period shall end, unless the Executive returns to full-time
performance of the Executive’s duties before the Disability Effective Date.

5.2 Termination by the Company. The Company may terminate the Executive’s
employment hereunder for Cause or without Cause at any time during the
Employment Period at which time the Employment Period shall end. The Company
shall give the Executive written notice of its intention to terminate the
Executive’s employment and the effective date of Executive’s termination of
employment, and for terminations for Cause the notice shall set forth in
reasonable detail the specific conduct of the Executive that it considers to
constitute Cause and the specific provisions of this Agreement on which it
relies (the “Notice of Termination for Cause”).

5.3 Termination by Executive. The Executive may terminate his/her employment
hereunder without the Company’s approval at any time during the Employment
Period without Good Reason upon not less than 60 nor more than 90 days advance
written notice to the Company stating the date on which the Employment Period
shall end (the “Notice of Termination without Good Reason”). A termination of
the Executive’s employment by the Executive without Good Reason shall be
effected by giving the Company written notice of the termination and setting
forth the date of such termination. Notwithstanding the foregoing, the Company
may elect to have any such termination become effective immediately or at such
other date, not later than the date specified in the Notice of Termination
without Good Reason, as the Company may determine; however, it will continue the
Executive’s Base Salary, Welfare Benefit Plans, Vacation and Fringe Benefits,
and Perquisites through the date specified by the Executive for their
termination in such Notice unless the Company terminates the Executive’s
employment pursuant to this Agreement prior to such date.

5.4 Termination by Executive for Good Reason. The Executive may terminate
his/her employment hereunder for Good Reason by giving the Company written
notice (“Notice of Termination for Good Reason”) of the termination, setting
forth in reasonable detail the specific conduct of the Company that constitutes
Good Reason and the specific provision(s) of this Agreement on which the
Executive relies. The failure by the Executive to set forth in the Notice of
Termination for Good Reason any fact or circumstance which contributes to a
showing of Good Reason shall not waive any right of the Executive hereunder or
preclude the Executive from asserting such fact or circumstance in enforcing the
Executive’s rights hereunder.

6. Obligations of the Company upon Termination of Employment

6.1 Termination upon Death or Disability. If an Executive’s employment is
terminated by death or the Company terminates the Executive’s employment for
Disability the Company shall:

(a) pay to the Executive (or in the event of termination of employment by reason
of the Executive’s death, the Executive’s legal representative or the
Executive’s estate if no representative has been appointed) in a lump sum in
cash, within 30 days after the Date of Termination, or as otherwise provided in
this Section 6.1, any portion of the Executive’s Base Salary through the Date of
Termination that has not been paid plus any earned but unpaid Annual Bonus,
deferred compensation or other payments due the Executive;

(b) if approved by the Compensation Committee, in their sole discretion, pay to
the Executive a pro rata portion of any Annual Bonus the Executive would have
earned in that Fiscal Period (based on the days covered by the Bonus Plan in
that Fiscal Period divided by the number of days in that Fiscal Period) as if
he/she had been employed for the full Fiscal Period, payable at the same time
the Company pays other executives bonuses for that Fiscal Period; and

(c) make available to the Executive (or the Executive’s eligible dependents) any
rights to continued health and welfare benefits provided by law (i.e., COBRA) or
payable to the Executive under the terms of the Welfare Benefit Plans in effect
immediately prior to the Executive’s death or Disability.

Anything in this Agreement to the contrary notwithstanding, if the Executive’s
death or Disability occurs during the Change of Control Period, the Executive or
Executive’s family shall be entitled to receive benefits at least equal to the
most favorable benefits provided by the Company and any of its Affiliates to
disabled executives or the surviving families of peer executives of the Company
and such Affiliates under such plans, programs, practices and policies relating
to family disability or death benefits, if any, as in effect with respect to
other peer executives and their families at any time during the 90-day period
immediately preceding the Change of Control or, if more favorable to the
Executive and/or the Executive’s family, as in effect on the date of the
Executive’s death or Disability with respect to other peer executives of the
Company and its Affiliates and their families.

6.2 Termination by the Executive other than for Good Reason. If the Executive
voluntarily terminates employment during the Employment Period, other than for
Good Reason, the Company shall pay to the Executive any portion of the
Executive’s Base Salary through the Date of Termination that has not been paid,
plus any other amounts due the Executive under this Agreement within 30 days and
the Executive shall have any rights to continued health and welfare benefits
provided by law (i.e., COBRA) or payable to the Executive under the terms of the
Welfare Benefit Plans in effect immediately prior to the Date of Termination. If
the Executive voluntarily terminates employment during the Employment Period,
other than for Good Reason, then the Executive shall not be entitled to any
Annual Bonus for the Fiscal Period that includes the Executive’s Date of
Termination.

6.3 Termination by the Company for Cause. If the Executive’s employment is
terminated by the Company for Cause during the Employment Period, the Company
shall pay to the Executive any portion of the Executive’s Base Salary through
the Date of Termination that has not been paid, plus any other amounts due the
Executive under this Agreement within 30 days and the Executive shall have any
rights to continued health and welfare benefits provided by law (i.e., COBRA) or
payable to the Executive under the terms of such plans and programs as in effect
immediately prior to the Notice of Termination. If the Executive is terminated
for Cause during the Employment Period, then the Executive shall not be entitled
to any Annual Bonus for the Fiscal Period that includes the date of the Notice
of Termination for Cause.

6.4 Termination by the Company other than for Cause or Due to Death or
Disability or by the Executive for Good Reason. If the Executive’s employment is
terminated (i) by the Company other than for Cause or due to death or Disability
or (ii) by the Executive for Good Reason, in either case during the Employment
Period and not during a Change of Control Period, the Company shall:

(a) pay to the Executive, in a lump sum within 30 days of the Date of
Termination, an amount equal to 1.5 times the sum of the Executive’s Base Salary
plus the Bonus Amount;

(b) pay to the Executive a pro rata portion of the Annual Bonus the Executive
would have earned in that Fiscal Period (based on the days covered by the Bonus
Plan divided by the number of days in that Fiscal Period) as if he/she had been
employed for the full Fiscal Period payable at the same time the Company pays
other executive bonuses for that Fiscal Period;

(c) pay the Company’s portion of 18 months of health and welfare
(COBRA) benefits that provide the Executive with coverage comparable to other
executives that are employed by the Company during that time; and

(d) upon the Executive’s providing appropriate documentation, pay up to $20,000
as reimbursement for outplacement services provided the Executive provides
proper documentation supporting expenditures for this purpose within 18 months
of the Date of Termination.

6.5 Termination following a Change of Control. If (a) contemporaneously with or
during the Change of Control Period, the Executive’s employment is terminated
(i) by the Company or a successor entity other than for Cause or (ii) by the
Executive for Good Reason or (b) if the Executive’s employment with the Company
is terminated or the Executive ceases to be an officer of the Company prior to
the date on which a Change of Control occurs and it is reasonably demonstrated
that such termination of employment (i) was at the request of a third party who
has taken steps reasonably calculated to effect the Change of Control or
(ii) otherwise arose in connection with or in anticipation of the Change of
Control, the Company shall:

(a) pay to the Executive, in a lump sum on the six month anniversary of the Date
of Termination, an amount equal to two times the sum of the Base Salary and the
Bonus Amount;

(b) pay to the Executive a pro rata portion of the Annual Bonus the Executive
would have earned in that Fiscal Period (based on the days covered by the Bonus
Plan divided by the number of days in that Fiscal Period) as if he/she had been
employed for the full Fiscal Period payable at the same time the Company pays
other executive bonuses for that Fiscal Period;

(c) pay to the Executive an amount equal to the excess of (i) the actuarial
equivalent of the benefit under the Company’s qualified defined benefit
retirement plan (the “Retirement Plan”) (utilizing actuarial assumptions no less
favorable to the Executive than those in effect under the Retirement Plan
immediately prior to the commencement of the Change of Control Period) and any
excess or supplemental retirement plan in which the Executive participates
(collectively, the “SERP”) that the Executive would receive if the Executive’s
employment continued for [three—for Executive Officers][two— for other officers]
years after the Date of Termination, assuming for this purpose that (1) all
accrued benefits are fully vested, (2) that the Executive’s compensation in each
of the [three— for Executive Officers][two— for other officers] years is that
required by Sections 4.1 and 4.2, and (3) that the Executive is [three— for
Executive Officers][two— for other officers] years older than the Executive is
on the Date of Termination, over (ii) the actuarial equivalent of the
Executive’s actual benefit (paid or payable), if any, under the Retirement Plan
and the SERP as of the Date of Termination;

(d) continue benefits to the Executive or the Executive’s family from the Date
of Termination through the end of the Change of Control Period, or such longer
period as any plan, program, practice or policy may provide, at least equal to
those which would have been provided to them in accordance with the plans,
programs, practices and policies described in Sections 4.4, 4.6 and 4.7 of this
Agreement if the Executive’s employment had not been terminated, in accordance
with the most favorable plans, practices, programs or policies of the Company
and its Affiliates applicable to other peer executives and their families during
the 90-day period immediately preceding the Date of Termination, or, if more
favorable to the Executive, as in effect at any time thereafter with respect to
other peer executives of the Company and its Affiliates and their families;

(e) upon the Executive’s providing appropriate documentation, pay up to $20,000
as reimbursement for outplacement services provided the Executive provides
proper documentation supporting expenditures for this purpose within 18 months
of the Date of Termination; and

(f) make any additional payments required to be paid pursuant to Section 10
hereof.

6.6 Non Disparagement. The Company agrees that the Company will not make any
negative or disparaging comments about the Executive unless required by legal
process to do so.

6.7 Return of Payments. Anything in this Agreement to the contrary
notwithstanding, all payments and benefits to Executive under this Section 6 are
conditional upon Executive’s compliance with Sections 8.1, 8.5, 8.6 and 8.7 (the
“Restrictions”). Until such Restrictions are completely satisfied, the Executive
shall be a constructive trustee of such payments and benefits and shall return
them to the Company promptly if he/she violates any aspect of such Restrictions.

7. Effect of Termination

The provisions of this Section 7 shall apply in the event of termination of the
Executive’s employment, pursuant to Section 5 or otherwise.

7.1 Payment in Full. Payment by the Company to Executive of any Base Salary and
other specified amounts or benefits which are due the Executive (or, as the case
may be, the Executive’s designated beneficiary, estate, surviving spouse or
dependents) under the applicable termination provision of Sections 6.1, 6.2,
6.3, 6.4 or 6.5 shall constitute the entire obligation of the Company to the
Executive under this Agreement, except that nothing in this Section 7.1 is
intended or shall be construed to affect the rights and obligations of the
Company (or its Affiliates), on the one hand, and the Executive, on the other,
with respect to any option plans, option agreements, restricted stock grants,
awards or agreements, subscription agreements, stockholders agreements, employee
benefit plans or other equity arrangements or agreements to the extent said
rights or obligations survive termination of employment under the provisions of
documents relating thereto. The Executive shall only be eligible to receive the
benefits of Sections 6.1, 6.2, 6.3, 6.4 or 6.5 of this Agreement and shall not
be entitled to receive benefits under more than one such section. The Company’s
obligation to provide payment and/or benefits set forth herein shall be
conditioned upon the Executive’s (or the Executive’s executor or legal
representative) execution of a Separation and Release Agreement substantially in
the form attached hereto as Exhibit A.

7.2 Termination of Benefits. Except as set forth above and for any right of
continuation of health coverage at the Executive’s cost to the extent provided
by Sections 601 through 608 of ERISA, all of the Executive’s rights to any
benefits under the Welfare Benefit Plans shall terminate pursuant to the terms
of the applicable benefit plans based on the Date of Termination.

7.3 Return of Property. Within a reasonable time after the date of termination
of employment, the Executive shall return to the Company all of the Company’s
property of which he/she is in possession, including, without limitation, any
material and documentation that constitutes Confidential Information, credit
cards, computers, and keys.

8. Executive’s Commitment to the Company

8.1 Confidentiality. The Executive shall not, during the Employment Period or
for two years after the Employment Period (and for an indefinite period for
Confidential Information composed of trade secrets of the Company), disclose any
Confidential Information to any Person for any reason or purpose whatsoever,
other than in connection with the performance of the Executive’s duties under
this Agreement. The term “Confidential Information” shall mean all confidential
information of or relating to the Company and any of its Affiliates, including
without limitation, financial information and data, business plans and
information regarding prospects and opportunities, but does not include any
information that is or becomes public knowledge by means other than the
Executive’s breach or nonobservance of the Executive’s obligations described in
this Section 8.1. Notwithstanding the foregoing, the Executive may disclose such
Confidential Information as he/she may be legally required to do so on the
advice of counsel in connection with any legal or regulatory proceeding;
provided, however, that the Executive shall provide the Company with prior
written notice of any such required or potentially required disclosure and shall
cooperate with the Company and use their best efforts under such circumstances
to obtain appropriate confidential treatment of any such Confidential
Information that may be so required to be disclosed in connection with any such
legal or regulatory proceeding.

8.2 Litigation. The Executive agrees to cooperate fully with the Company, or its
assignee, and counsel for the Company, or its assignee, in any and all matters
involving litigation, administrative proceedings, arbitration or governmental
investigations. The Executive’s cooperation shall include being reasonably
available for, without limitation, interviews, depositions, and trial testimony.
To the extent that the Executive’s cooperation involves travel, the Company or
its assignee will reimburse the Executive for reasonable travel expenses. To the
extent that the Executive’s cooperation requires him/her to incur out-of-pocket
expenses, including without limitation reasonable attorney’s fees, the Company
or its assignee will reimburse such expenses, provided they are reasonable and
supported by reasonable documentation. The Executive will make available, at the
expense of the Company or its assignee, copies of all documents and files
requested by the Company in connection with this duty of cooperation, excluding
only those documents and files which are subject to any attorney-client
privilege, work product doctrine, or other legal protection from disclosure that
is held solely by the Executive in his/her individual capacity, as opposed to
any privilege or legal protection from disclosure held by the Company.

8.3 Compliance with Securities Laws. The Executive agrees not to directly or
indirectly buy or sell the Company stock or other securities as long as he/she
possesses “material non-public information” as that term is defined by
interpretations of the Exchange Act and the rules and regulations thereunder.
Without limiting the generality of the foregoing, the Executive further agrees
to abide by the Company’s Insider Trading policy as in effect during the
Employment Period until two business days after the public release of the
financial results for the fiscal quarter ending after the Executive’s Date of
Termination.

8.4 Position as Officer and Director. Upon the Executive’s termination of
employment the Executive shall resign as an Officer/Director from the Company
and all Affiliates and any administrative roles in any Agreements sponsored by
the Company and its Affiliates and will execute all instruments and documents
requested by the Company to effectuate this.

8.5 Non Compete. The Executive agrees not to directly or indirectly compete with
the business of the Company and its successors and assigns during the Employment
Period and for a period of one year following the Executive’s termination of
employment. The term “not compete” as used herein shall mean that the Executive
shall not own, manage, operate, consult or be an Executive in any business or
legal entity that is in the commercial, hotel and/or residential real estate
development business that competes with the Company or any of its Affiliates
anywhere in Florida or Georgia. Notwithstanding the foregoing the Executive may
own up to 5% of any stock or security that is publicly traded on any national
securities exchange or other market system. “Competes” shall be defined as
engaging in commercial, hotel and/or residential real estate development
projects where total annual development costs for all such projects in Florida
and/or Georgia meet or exceed $50,000,000. The Company and Executive acknowledge
the reasonableness of this covenant not to compete and the reasonableness of the
geographic area and duration of time which are a part of said covenant. This
covenant not to compete is contemplated to protect the Company’s legitimate
business interests.

8.6 Non-Solicitation. The Executive agrees for a period of one year from the
Executive’s Termination Date that the Executive will not without the prior
written approval of the Company directly or indirectly: (i) solicit for hire any
employees of the Company or any Affiliate, or (ii) induce any employee of the
Company or any Affiliate to terminate their relationship with the Company or
Affiliate. The foregoing will not apply to individuals hired as a result of the
use of an independent employment agency (so long as the agency was not directed
to solicit a particular individual) or as a result of the use of a general
solicitation not specifically directed to Company or its Affiliate’s employees.

8.7 Non Disparagement. The Executive agrees that the Executive will not make any
negative or disparaging comments about the Company unless required by legal
process to do so.

8.8 Injunctive Relief. The Executive acknowledges and agrees that the Company
will have no adequate remedy at law, and would be irreparably harmed, if the
Executive breaches or threatens to breach any of the provisions of this
Section 8. The Executive agrees that the Company shall be entitled to equitable
and/or injunctive relief to prevent any breach or threatened breach of this
Section 8, and to specific performance of each of the terms of this Section 8 in
addition to any other legal or equitable remedies that the Company may have,
including those set forth in Section 6.7. The Executive further agrees that
he/she shall not, in any equity proceeding relating to the enforcement of the
terms of this Section 8, raise the defense that the Company has an adequate
remedy at law.

8.9 Special Severability. The terms and provisions of this Section 8 are
intended to be separate and divisible provisions and if, for any reason, any one
or more of them is held to be invalid or unenforceable, and neither the validity
nor the enforceability of any other provision of this Agreement shall thereby be
affected.

9. Successors

9.1 The Executive. This Agreement is personal to the Executive and, without the
prior written consent of the Company, shall not be assignable by the Executive,
other than by will or the laws of descent and distribution. This Agreement shall
inure to the benefit of and be enforceable by the Executive’s heirs,
beneficiaries and/or legal representatives.

9.2 The Company. This Agreement shall inure to the benefit of and be binding
upon the Company and its successors and assigns.

9.3 Successors. The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place and the Executive will consent to such successor’s assumption.
As used in this Agreement, “Company” shall mean the Company as previously
defined and any successor to its business and/or assets as aforesaid which
assumes and agrees to perform this Agreement by operation of law or otherwise.

10. Additional Payments

10.1 Excise Tax Payments. Anything in this Agreement to the contrary
notwithstanding, in the event it shall be determined that any payment or
distribution by the Company pursuant to Section 6.5 hereof to or for the benefit
of the Executive (a “Payment”), would be subject to the excise tax imposed by
Section 4999 of the Code or any interest or penalties are incurred by the
Executive with respect to such excise tax (such excise tax, together with any
such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), the Executive shall be entitled to receive an additional payment
(a “Gross-Up Payment”) in an amount such that after payment by the Executive of
all taxes (including any interest or penalties imposed with respect to such
taxes), including, without limitation, any income taxes and Excise Tax imposed
upon the Gross-Up Payment, the Executive retains an amount of the Gross-Up
Payment equal to the Excise Tax imposed upon the Payments. The Company will
attempt to minimize any Excise Tax, including accelerating payments to the
Executive if possible, however if the Payment results in an Excise Tax and
reducing the Payment by up to 10% eliminates the Excise Tax then the Executive
agrees to reduce the Payment (by up to 10%) until it does not trigger an Excise
Tax. If any Excise Tax would still exist after the aforementioned reduction in
the Payment then there shall be no reduction in the Payment.

10.2 Calculation of Gross-Up Payments. Subject to the provisions of
Section 10.3, all determinations required to be made under this Section 10,
including whether a Gross-Up Payment is required and the amount of such Gross-Up
Payment, shall be made by KPMG LLP or another mutually agreeable nationally
recognized accounting firm (the “Accounting Firm”) which shall provide detailed
supporting calculations both to the Company and the Executive within 15 business
days of the Date of Termination, if applicable, or such earlier time as is
requested by the Company. All fees and expenses of the Accounting Firm shall be
borne solely by the Company. The initial Gross-Up Payment, if any, as determined
pursuant to this Section 10.2, shall be paid to the Executive within five days
of the receipt of the Accounting Firm’s determination. If the Accounting Firm
determines that no Excise Tax is payable by the Executive, it shall furnish the
Executive with an opinion that failure to report the Excise Tax on the
Executive’s applicable federal income tax return would not result in the
imposition of a negligence or similar penalty. Any determination by the
Accounting Firm shall be binding upon the Company and the Executive. As a result
of the uncertainty in the application of Section 4999 of the Code at the time of
the initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments which will not have been made by the Company should have been
made (“Underpayment”), consistent with the calculations required to be made
hereunder. In the event that the Company exhausts its remedies pursuant to
Section 10.3 and the Executive thereafter is required to make a payment of any
Excise Tax, the Accounting Firm shall determine the amount of the Underpayment
that has occurred and any such Underpayment shall be promptly paid by the
Company to or for the benefit of the Executive.

10.3 Contested Payments. The Executive shall notify the Company in writing of
any claim by the Internal Revenue Service that, if successful, would require the
payment by the Company of the Gross-Up Payment. Such notification shall be given
as soon as practicable but not later than 20 business days after the Executive
knows of such claim and shall apprise the Company of the nature of such claim
and the date on which such claim is requested to be paid. The Executive shall
not pay such claim prior to the expiration of the 30-day period following the
date on which it gives such notice to the Company (or such shorter period ending
on the date that any payment of taxes with respect to such claim is due). If the
Company notifies the Executive in writing prior to the expiration of such period
that it desires to contest such claim, the Executive shall:

(a) give the Company any information reasonably requested by the Company
relating to such claim;

(b) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company;

(c) cooperate with the Company in good faith in order effectively to contest
such claim; and

(d) permit the Company to participate in any proceedings relating to such claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax, including interest and
penalties with respect thereto, imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 10.3, the Company shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
the Executive to pay the tax claimed and sue for a refund or contest the claim
in any permissible manner, and the Executive agrees to prosecute such contest to
a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Executive, on an interest-free basis, and shall indemnify and
hold the Executive harmless, on an after-tax basis, from any Excise Tax or
income tax, including interest or penalties with respect thereto, imposed with
respect to such advance or with respect to any imputed income with respect to
such advance; and further provided that any extension of the statute of
limitations relating to payment of taxes for the taxable year of the Executive
with respect to which such contested amount is claimed to be due is limited
solely to such contested amount. Furthermore, the Company’s control of the
contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder and the Executive shall be entitled to settle or
contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.

10.4 Refunds. If, after the receipt by the Executive of an amount advanced by
the Company pursuant to Section 10.3, the Executive becomes entitled to receive
any refund with respect to such claim, the Executive shall (subject to the
Company’s complying with the requirements of Section 10.3) promptly pay to the
Company the amount of such refund (together with any interest paid or credited
thereon after taxes applicable thereto). If, after the receipt by the Executive
of an amount advanced by the Company pursuant to Section 10.3, a determination
is made that the Executive shall not be entitled to any refund with respect to
such claim and the Company does not notify the Executive in writing of its
intent to contest such denial of refund prior to the expiration of 30 days after
such determination, then such advance shall be forgiven and shall not be
required to be repaid and the amount of such advance shall offset, to the extent
thereof, the amount of Gross-Up Payment required to be paid.

10.5 Earlier Payment by Company. The Company may in its sole discretion make any
payments required by this Agreement to the Executive before the time it is
otherwise required to be paid pursuant to this Agreement and the Executive may
not claim that such payment is also required on the date otherwise due under
this Agreement.

10.6 Code Section 409A. (a) Notwithstanding anything in this Agreement to the
contrary, if any amount or benefit that would constitute “deferred compensation”
for purposes of Section 409A of the Code would otherwise be payable or
distributable under this Agreement by reason of Executive’s separation from
service, then if and to the extent necessary to comply with Code Section 409A:
(i) if the payment or distribution of such amount or benefit is payable in a
lump sum, such payment or distribution will be delayed until the first day
following the six-month anniversary of Executive’s termination of service, and
(ii) if the payment or distribution of such amount or benefit is payable over
time, the amount that would otherwise be payable during the six-month period
immediately following Executive’s termination of service will be accumulated and
paid to Executive, without interest, on the first day following the six-month
anniversary of Executive’s termination of service, whereupon the normal payment
schedule will resume.

(b) With respect to the continuation of medical coverage after the Date of
Termination, if deemed necessary or advisable to secure an exemption from Code
Section 409A, the Company shall impute income to Executive for such medical
coverage through the period that ends on the earlier of (i) the end of the
Company’s obligation to provide such coverage, or (ii) December 31 of the second
calendar year following the year in which the Date of Termination occurs.
Immediately prior to such December 31 deadline, the Company shall satisfy its
remaining obligation under the Agreement, if any, with respect to such medical
coverage by paying to Executive a lump sum in cash equal to the estimated
present value of such remaining coverage, based on the Company’s COBRA rates as
then in effect, and such payment shall be imputed as income to Executive.

 11. Full Settlement; Mitigation

The Company’s obligation to make the payments provided for in, and otherwise to
perform its obligations under, this Agreement shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action that
the Company may have against the Executive or others other than a claim, right
or action for fraud after the individual is judicially determined to have
committed such action. In no event shall the Executive be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to the Executive under any of the provisions of this Agreement and such
amounts shall not be reduced, regardless of whether the Executive obtains other
employment.

12. Indemnification

The Company shall pay or indemnify the Executive to the full extent permitted by
law and the by-laws of the Company for all expenses, costs, liabilities and
legal fees which the Executive may incur in the discharge of the Executive’s
duties hereunder.

13. Miscellaneous

13.1 Applicable Law. This Agreement shall, to the extent not superseded by
federal law, be governed by and construed in accordance with the laws of the
State of Florida, without regard to principles of conflict of laws.

13.2 Amendments/Waiver. This Agreement may not be amended, waived, or modified
otherwise than by a written agreement executed by the parties to this Agreement
or their respective successors and legal representatives. No waiver by any party
to this Agreement of any breach of any term, provision or condition of this
Agreement by the other party shall be deemed a waiver of a similar or dissimilar
condition or provision at the same time, or any prior or subsequent time.

13.3 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given when received by hand-delivery to the other party, by
overnight courier, or by registered or certified mail, return receipt requested,
postage prepaid, addressed, addressed as follows:

If to the Executive:



--------------------------------------------------------------------------------





--------------------------------------------------------------------------------





--------------------------------------------------------------------------------



If to the Company:
The Compensation Committee of the Board of Directors of The St. Joe Company
c/o The St. Joe Company
245 Riverside Avenue Suite 500
Jacksonville, FL 32202

or to such other addresses as either party furnishes to the other in writing in
accordance with this Section 13.3. Notices and communications shall be effective
when actually received by the addressee.

13.4 Withholding. The Company may withhold from any amounts payable under this
Agreement such taxes as shall be required to be withheld pursuant to any
applicable law or regulation.

13.5 Strict Compliance. The Executive’s or Company’s failure to insist upon
strict compliance with any provisions of, or to assert, any right under, this
Agreement shall not be deemed to be a waiver of such provision or right or of
any other provision of or right under this Agreement.

13.6 Enforceability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

13.7 Captions; Counterparts. The captions of this Agreement are for convenience
of reference only, are not part of the terms of this Agreement and shall have no
force or effect in the application or interpretation thereof. This Agreement may
be executed in several counterparts, each of which shall be deemed an original
and said counterparts shall constitute but one and the same instrument.

13.8 Entire Agreement. This Agreement contains the entire agreement between the
parties to this Agreement concerning the subject matter hereof and supersedes
all prior agreements, understandings, discussions, negotiations and
undertakings, whether written or oral, between the parties with respect thereto.
Specifically this Agreement replaces and supersedes in its entirety any prior
employment and/or severance agreement between the Company and the Executive.

13.9 Survivorship. The obligations of the Company and the Executive under
Sections 6, 7, 8, 9, 10, 11, 12 and 13 shall survive the expiration or
termination for any reason of this Agreement.

13.10 Assignment. The rights and benefits of the Executive under this Agreement
may not be anticipated, assigned, alienated or subject to the attachment,
garnishment, levy, execution or other legal or equitable process except as
required by law. Any attempt by the Executive to anticipate, alienate, assign,
sell, transfer, pledge, encumber or charge the same shall be void.

13.11 Non-exclusivity of Rights. Nothing in this Agreement shall prevent or
limit the Executive’s continuing or future participation in any benefit, bonus,
incentive or other plans, programs, policies or practices provided by the
Company or any of its Affiliates and for which the Executive may qualify, nor
shall anything herein limit or otherwise affect such rights as the Executive may
have under any other agreements with the Company or any of its Affiliates.
Amounts which are vested benefits or which the Executive is otherwise entitled
to receive under any plan, policy, practice or program of the Company or any of
its Affiliates at or subsequent to the Date of Termination shall be payable in
accordance with such plan, policy, practice or program except as explicitly
modified by this Agreement.

13.12 Arbitration. The Executive and the Company both agree to submit any
disputes under this Agreement to binding arbitration with a mutually agreeable
arbitrator and to make their best efforts to settle any disputes within 90 days.
In the event this does not occur and the Executive has cooperated in the
arbitration process the Company agrees to pay, to the full extent permitted by
law, all legal fees and expenses which the Executive may reasonably incur as a
result of any contest (regardless of the outcome thereof) by the Company or
others of the validity or enforceability of, or liability under, any provision
of this Agreement or any guarantee of performance thereof (including as a result
of any contest by the Executive about the amount of any payment pursuant to
Section 10 of this Agreement), plus in each case interest at the applicable
Federal rate provided for in Section 7872(f)(2) of the Code.

IN WITNESS WHEREOF, the Executive has hereunto set their hand and, pursuant to
the authorization of its Board, the Company has caused this Agreement to be
executed in its name and on its behalf by a duly authorized officer, as of the
date set forth above.

     
THE ST. JOE COMPANY
  EXECUTIVE
 
   
By:      
Name:
       
Name:
Title:
  Title:
 
   

1

Exhibit A

GENERAL RELEASE

1. General Release.

In consideration of the payments and benefits to be made under the Employment
Agreement (the “Agreement”) dated as of July 27, 2006 between The St. Joe
Company (the “Company”) and      (the “Executive”), with the intention of
binding the Executive and the Executive’s heirs, executors, administrators and
assigns, does hereby release, remise, acquit and forever discharge the Company
and each of its subsidiaries and affiliates (the “Company Affiliated Group”),
their present and former officers, directors, executives, agents, attorneys,
employees and employee benefits plans (and the fiduciaries thereof), and the
successors, predecessors and assigns of each of the foregoing (collectively, the
“Company Released Parties”), of and from any and all claims, actions, causes of
action, complaints, charges, demands, rights, damages, debts, sums of money,
accounts, financial obligations, suits, expenses, attorneys’ fees and
liabilities of whatever kind or nature in law, equity or otherwise, whether
accrued, absolute, contingent, unliquidated or otherwise and whether now known
or unknown, suspected or unsuspected which the Executive, individually or as a
member of a class, now has, owns or holds, or has at any time heretofore had,
owned or held, against any of the Company Released Parties in any capacity,
including, without limitation, any and all claims (i) arising out of or in any
way connected with the Executive’s service to any member of the Company
Affiliated Group (or the predecessors thereof) in any capacity, or the
termination of such service in any such capacity, (ii) for severance or vacation
benefits, unpaid wages, salary or incentive payments, (iii) for breach of
contract, wrongful discharge, impairment of economic opportunity, defamation,
intentional infliction of emotional harm or other tort, and (iv) for any
violation of applicable state and local labor and employment laws (including,
without limitation, all laws concerning unlawful and unfair labor and employment
practices), any and all claims based on the Executive Retirement Income Security
Act of 1974 (“ERISA”), any and all claims arising under the civil rights laws of
any federal, state or local jurisdiction, including, without limitation, Title
VII of the Civil Rights Act of 1964 (“Title VII”), the Americans with
Disabilities Act (“ADA”), Sections 503 and 504 of the Rehabilitation Act, the
Family and Medical Leave Act, the Age Discrimination in Employment Act (“ADEA”),
the Florida Law Against Discrimination and any and all claims under any
whistleblower laws or whistleblower provisions of other laws excepting only:

(a) rights of the Executive under this General Release and the Agreement;

(b) rights of the Executive relating to equity awards held by the Executive as
of his or her Date of Termination (as defined in the Agreement);

(c) the right of the Executive to receive COBRA continuation coverage in
accordance with applicable law;

(d) rights to indemnification the Executive may have

(i) under applicable corporate law,

(ii) under the by-laws or certificate of incorporation of any Company Released
Party, or

(iii) as an insured under any director’s and officer’s liability insurance
policy now or previously in force;

(e) claims (i) for benefits under any health, disability, retirement, deferred
compensation, life insurance or other similar employee benefit plan or
arrangement of the Company Affiliated Group and (ii) for earned but unused
vacation pay through the Date of Termination in accordance with applicable
Company policy; and

(f) claims for the reimbursement of unreimbursed business expenses incurred
prior to the Date of Termination pursuant to applicable Company policy.

2. No Admissions. The Executive acknowledges and agrees that this General
Release is not to be construed in any way as an admission of any liability
whatsoever by any Company Released Party, any such liability being expressly
denied.

3. Application to all Forms of Relief. This General Release applies to any
relief no matter how called, including, without limitation, wages, back pay,
front pay, compensatory damages, liquidated damages, punitive damages for pain
or suffering, costs and attorney’s fees and expenses.

4. Specific Waiver. The Executive specifically acknowledges that his or her
acceptance of the terms of this General Release is, among other things, a
specific waiver of his or her rights, claims and causes of action under Title
VII, ADEA, ADA and any state or local law or regulation in respect of
discrimination of any kind; provided, however, that nothing herein shall be
deemed, nor does anything herein purport, to be a waiver of any right or claim
or cause of action which by law the Executive is not permitted to waive.

5. No Complaints or Other Claims. The Executive acknowledges and agrees that he
or she has not, with respect to any transaction or state of facts existing prior
to the date hereof, filed any complaints, charges or lawsuits against any
Company Released Party with any governmental agency, court or tribunal.

6. Conditions of General Release.

(a) Terms and Conditions. From and after the Date of Termination, the Executive
shall abide by all the terms and conditions of this General Release and the
terms and conditions set forth in the Agreement which is incorporated herein by
reference and the restrictive covenants set forth in Section 8 of the Agreement
which are incorporated by reference.

(b) Cooperation. Following the Termination Date, the Executive shall reasonably
cooperate with the Company upon reasonable request of the Board and be
reasonably available to the Company with respect to matters arising out of the
Executive’s services to the Company Affiliated Group.

(c) No Representation. The Executive acknowledges that, other than as set forth
in this General Release and the Agreement, (i) no promises have been made to him
or her and (ii) in signing this General Release the Executive is not relying
upon any statement or representation made by or on behalf of any Company
Released Party and each or any of them concerning the merits of any claims or
the nature, amount, extent or duration of any damages relating to any claims or
the amount of any money, benefits, or compensation due the Executive or claimed
by the Executive, or concerning the General Release or concerning any other
thing or matter.

(d) Injunctive Relief. In the event of a breach or threatened breach by the
Executive of this Section 6, the Executive agrees that the Company shall be
entitled to injunctive relief in a court of appropriate jurisdiction to remedy
any such breach or threatened breach, the Executive acknowledging that damages
would be inadequate or insufficient.

7. Voluntariness. The Executive agrees that he or she is relying solely upon his
or her own judgment; that the Executive is over 18 years of age and is legally
competent to sign this General Release; that the Executive is signing this
General Release of his or her own free will; that the Executive has read and
understood the General Release before signing it; and that the Executive is
signing this General Release in exchange for consideration that he or she
believes is satisfactory and adequate.

8. Legal Counsel. The Executive acknowledges that he or she has been informed of
the right to consult with legal counsel and has been encouraged to do so.

9. Complete Agreement/Severability. This General Release together with the
Agreement constitutes the complete and final agreement between the parties and
supersedes and replaces all prior or contemporaneous agreements, negotiations,
or discussions relating to the subject matter of this General Release. All
provisions and portions of this General Release are severable. If any provision
or portion of this General Release or the application of any provision or
portion of the General Release shall be determined to be invalid or
unenforceable to any extent or for any reason, all other provisions and portions
of this General Release shall remain in full force and shall continue to be
enforceable to the fullest and greatest extent permitted by law.

10. Acceptance. The Executive acknowledges that he or she has been given a
period of 21 days within which to consider this General Release, unless
applicable law requires a longer period, in which case the Executive shall be
advised of such longer period and such longer period shall apply. The Executive
may accept this General Release at any time within this period of time by
signing the General Release and returning it to the Company.

11. Revocability. This General Release shall not become effective or enforceable
until seven calendar days after the Executive signs it. The Executive may revoke
his or her acceptance of this General Release at any time within that seven
calendar day period by sending written notice to the Company. Such notice must
be received by the Company within the seven calendar day period in order to be
effective and, if so received, would void this General Release for all purposes.

12. Governing Law. Except for issues or matters as to which federal law is
applicable, this General Release shall be governed by and construed and enforced
in accordance with the laws of the State of Florida without giving effect to the
conflicts of law principles thereof.

Please indicate your acceptance of this General Release by signing and dating
this release and returning it to the Company. A duplicate of this release is
enclosed for your records.

The St. Joe Company

By:     
Name:
Title:

ACCEPTED AND AGREED:

     
Name:

2